DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 4/2/2022 has been entered. The claims 1, 16 and 20 have been amended. The claims 1-20 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 4/2/2022 with respect to the claim 1 and similar claims have been considered but are moot because the new ground of rejection based on the newly cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vats US-PGPUB No. 2019/0197755 (hereinafter Vats) in view of Kemelmaher US-PGPUB No. 2018/0012386 (hereinafter Kemelmaher); 
P. Garrido, “Automatic Face Reenactment”, 2014 IEEE Conf. on Computer Vision and Pattern Recognition, June 23-28, 2014, pp. 4217-4224 (hereinafter Garrido) and Garrett et al. US-PGPUB No. 2018/0205999 (hereinafter Garrett). 

Re Claim 1:  
Garrido/Vats/Garrett teaches a method comprising: 
displaying, by a computing device, representations of a plurality of stock videos to a user, the representations being at least one of a still image, a partial clip, and a full play of the stock video, each of the representations including a face outline for insertion of a facial image of a user (
Vats teaches at FIG. 5 and Paragraph 0178 that the system enables the user to select a video from a video library…. the faces of the celebrity in the video frames are replaced with the face of user 
Garrido teaches at FIG. 1 the input videos including the face outline by face tracking for face insertion of a facial image of a user and Section 3, P1 “to replace the actor’s inner face region with that of the user” while conserving the face outline. 
Garrett teaches at Paragraph 0034 the video application generates a new video that overlays the user’s head onto a head of the main subject of the original video and at Paragraph 0058-0064 that the video application 103a may generate and process videos such as those in the database 199 which stores original videos. Garrett teaches at Paragraph 0064 that the database 199 may store replacement videos that are recorded by the video application 103b on the mobile device 115. For example, a user of a smartphone may want to replace a portion of the original video with a portion of the replacement video….the user 125 may want to replace their head onto the head of the popular character in the original video within the head-shaped region and at Paragraph 0125 that the processing module 212 analyzes an original video to generate the head-shaped region for one or more frames of the original video); 
inserting, when the user has provided a self-image to the computing device, the facial image of the user in the face outline of the representations, the facial image being extracted from the self-image (
Vats teaches at FIG. 5 and Paragraph 0178 that the system enables the user to select a video from a video library…. the faces of the celebrity in the video frames are replaced with the face of user 
Garrido teaches at FIG. 1 the input videos including the face outline by face tracking for face insertion of a facial image of a user and Section 3, P1 “to replace the actor’s inner face region with that of the user” while conserving the face outline. 
Garrett teaches at Paragraph 0034 the video application generates a new video that overlays the user’s head onto a head of the main subject of the original video and at Paragraph 0058-0064 that the video application 103a may generate and process videos such as those in the database 199 which stores original videos. Garrett teaches at Paragraph 0064 that the database 199 may store replacement videos that are recorded by the video application 103b on the mobile device 115. For example, a user of a smartphone may want to replace a portion of the original video with a portion of the replacement video….the user 125 may want to replace their head onto the head of the popular character in the original video within the head-shaped region and at Paragraph 0125 that the processing module 212 analyzes an original video to generate the head-shaped region for one or more frames of the original video).  

Vats at least suggests the claim limitation that the face outline being pre-rendered in the representations and being displayed in a form of an oval solidly filled with a pre-determined color (Vats shows at FIG. 5 and 8(b) that the face outline of the celebrity face b1-b4-b5 is pre-rendered and is displayed in a form of an oval filled with a background color). 
Kemelmaher teaches the claim limitation that the face outline being pre-rendered in the representations and being displayed in a form of an oval solidly filled with a pre-determined color (Kemelmaher teaches at FIG. 4 and Paragraph 0052 that the face outline 424-426-428 is pre-rendered and is displayed in a form of an oval filled with a background color). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instance application to have constructed the face outline based on the stock video and to have inserted the user’s face image to be fitted into the inner region of the face outline. One of the ordinary skill in the art would have incorporated Kemelmaher’s face outline to have modified Vats/Garrido/Garrett’s head shape region to be tightly fitted to the face region. One of the ordinary skill in the art would have recognized the advantage of Vats/Garrido/Garrett’s fitting the user’s face image captured by the camera into the inner region of the face outline of the actor face in the video to have modified Vats/Garrido/Garrett’s face replacement system to have inserted the actor’s face with the user’s face to have provided a personalized video according to the face outline. 


Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of receiving, by the computing device, a selection of one of the representations of the plurality of stock videos, the selected representation being associated with a selected stock video; and displaying, by the computing device, a personalized video including the selected stock video with the facial image positioned within a further face outline corresponding to the face outline of the selected representation. 
Garrett further teaches the claim limitation of receiving, by the computing device, a selection of one of the representations of the plurality of stock videos, the selected representation being associated with a selected stock video (Garrett teaches at Paragraph 0128 a request for an original video is received in response to a user making a selection using a discover GUI displayed on their mobile device); and displaying, by the computing device, a personalized video including the selected stock video with the facial image positioned within a further face outline corresponding to the face outline of the selected representation (Garrett teaches at Paragraph 0136 that a type for a replacement video is determined. 
Garrett teaches at Paragraph 0064 that the database 199 may store replacement videos that are recorded by the video application 103b on the mobile device 115. For example, a user of a smartphone may want to replace a portion of the original video with a portion of the replacement video….the user 125 may want to replace their head onto the head of the popular character in the original video within the head-shaped region and at Paragraph 0125 that the processing module 212 analyzes an original video to generate the head-shaped region for one or more frames of the original video). 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that at least two of the plurality of stock videos are associated to form a narrative; if the selected stock video is associated with another stock video to form the narrative, then the computing device displays a second personalized video including the other stock video with the facial image positioned within another face outline; and the personalized video and the second personalized video are displayed sequentially to form the narrative.
Garrido further teaches the claim limitation that at least two of the plurality of stock videos are associated to form a narrative; if the selected stock video is associated with another stock video to form the narrative, then the computing device displays a second personalized video including the other stock video with the facial image positioned within another face outline; and the personalized video and the second personalized video are displayed sequentially to form the narrative (Garrido teaches at FIG. 6 combining two input videos in the first row to form a narrative in the third row). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that sending, by the computing device, the personalized video to another computing device, the other computing device associated with a contact of the user; wherein the facial image in the personalized video is modified to include an expression change from the facial image extracted from the self-image. 
Garrett further teaches the claim limitation of that sending, by the computing device, the personalized video to another computing device, the other computing device associated with a contact of the user; wherein the facial image in the personalized video is modified to include an expression change from the facial image extracted from the self-image (Garrett teaches at Paragraph 0084 that the third party server 120 may include any software, data or hardware necessary to provide an electronic image messaging service…vide sharing service….may enable the user 125 to share the synched video generated by the video application 103 with other users 125 of the other mobile devices 115 via the network 105). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the other computing device receives the personalized video in a message from the user to the contact. 
Garrett further teaches the claim limitation that the other computing device receives the personalized video in a message from the user to the contact (Garrett teaches at Paragraph 0085 that the third-party server 120 provides an electronic image messaging service where users share pictures, videos and messages with one another). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the other computing device receives the personalized video and publishes the personalized video in a content feed for display to the contact. 
Garrett further teaches the claim limitation that the other computing device receives the personalized video and publishes the personalized video in a content feed for display to the contact (Garrett teaches at Paragraph 0085 that the third-party server 120 provides an electronic image messaging service where users share pictures, videos and messages with one another).  
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 2 except additional claim limitation of selecting by the user the facial image from a plurality of facial images of the user.
Garrido further teaches the claim limitation of selecting by the user the facial image from a plurality of facial images of the user (Garrido teaches at FIG. 5 that the face images in the middle row are the selected source frames and at Section 6.2 P1 that the source sequence contains the main facial features of the user and Section 7 P2 as source sequences, we selected a snippet of about 10s from the first two recordings and used the second recordings as target. Garrido teaches at FIG. 6 selecting by the user the facial image at row 2 of FIG. 6 from a plurality of facial images of the user). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the displaying of the representations of the plurality of the stock videos to the user includes identifying at least one suggested stock video for the user, the at least one suggested stock video being selected by the computing device from the plurality of the stock videos based on at least one of: a trending status of the at least one suggested stock video; a reaction by a contact to the at least one suggested stock video; a past usage by the contact of the at least one suggested stock video; and a past usage by the user of the at least one suggested stock video. 
Garrett further teaches the claim limitation that the displaying of the representations of the plurality of the stock videos to the user includes identifying at least one suggested stock video for the user, the at least one suggested stock video being selected by the computing device from the plurality of the stock videos based on at least one of: a trending status of the at least one suggested stock video; a reaction by a contact to the at least one suggested stock video; a past usage by the contact of the at least one suggested stock video; and a past usage by the user of the at least one suggested stock video (Garrett teaches at Paragraph 0128 a request for an original video is received in response to a user making a selection using a discover GUI displayed on their mobile device and at Paragraph 0039 that Ava selects the clip from the famous music video including the “King” from the video library and at Paragraph 0097 that a user of a mobile device previews one or more master videos using a discover GUI generated by the video application, selects a master video from a video library included in the database. 
Garrett teaches at Paragraph 0136 that a type for a replacement video is determined. 
Garrett teaches at Paragraph 0064 that the database 199 may store replacement videos that are recorded by the video application 103b on the mobile device 115. For example, a user of a smartphone may want to replace a portion of the original video with a portion of the replacement video….the user 125 may want to replace their head onto the head of the popular character in the original video within the head-shaped region and at Paragraph 0125 that the processing module 212 analyzes an original video to generate the head-shaped region for one or more frames of the original video). 
Re Claim 16: 
The claim 16 recites a system comprising at least one processor and a memory storing processor-executable codes, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes: 
displaying, by the computing device, representations of a plurality of stock videos to a user, the representations being at least one of a still image, a partial clip, and a full play of the stock video, each of the representations including a face outline for insertion of a facial image of a user, the face outline being displayed in a form of an oval of a pre-determined color; and inserting, when the user has provided a self-image to the computing device, the facial image of the user in the face outline of the representations, the facial image being extracted from the self-image. 
The claim 16 is in parallel with the claim 1 in the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 1. 
Moreover, Garrett further teaches a system comprising at least one processor and a memory storing processor-executable codes, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes (Garrett Paragraph 0171)
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the at least one processor is configured to implement the following further operations upon executing the processor-executable codes: receiving, by the computing device, a selection of one of the representations associated with a selected stock video of the plurality of stock videos; and displaying, by the computing device, a personalized video including the selected stock video with the facial image positioned within a further face outline corresponding to the face outline of the selected representation. 
The claim 17 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that at least two of the plurality of stock videos are associated to form a narrative; if the selected stock video is associated with another stock video to form the narrative, then the computing device displays a second personalized video including the other stock video with the facial image positioned within another face outline; and the personalized video and the second personalized video are displayed sequentially to form the narrative. 
The claim 18 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the at least one processor is configured to implement the following further operations upon executing the processor-executable codes: sending, by the computing device, the personalized video to another computing device, the other computing device associated with a contact of the user; wherein the facial image in the personalized video is modified to include an expression change from the facial image extracted from the self-image. 
The claim 19 is in parallel with the claim 4 and is subject to the same rationale of rejection as the claim 4. 
Re Claim 20: 
The claim 20 recites a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for operating a messaging system adapted to send and receive modifiable videos including a self-image of a user, the method comprising: 
displaying, by the computing device, representations of a plurality of stock videos to a user, the representations being at least one of a still image, a partial clip, and a full play of the stock video, each of the representations including a face outline for insertion of a facial image of a user, the face outline being displayed in a form of an oval of a pre-determined color; and inserting, when the user has provided a self-image to the computing device, the facial image of the user in the face outline of the representations, the facial image being extracted from the self-image. 
The claim 20 is in parallel with the claim 1 in the form of a computer product claim. The claim 20 is subject to the same rationale of rejection as the claim 1. 
Moreover, Garrett further teaches a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for operating a messaging system adapted to send and receive modifiable videos including a self-image of a user (Garrett Paragraph 0171)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vats US-PGPUB No. 2019/0197755 (hereinafter Vats) in view of Kemelmaher US-PGPUB No. 2018/0012386 (hereinafter Kemelmaher); 
P. Garrido, “Automatic Face Reenactment”, 2014 IEEE Conf. on Computer Vision and Pattern Recognition, June 23-28, 2014, pp. 4217-4224 (hereinafter Garrido) and Garrett et al. US-PGPUB No. 2018/0205999 (hereinafter Garrett) and Smith US-Patent No. 10,726,874 (hereinafter Smith). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the selected stock video includes a second face outline for insertion of a second facial image from the contact; the personalized video includes the selected stock video with the second facial image positioned within the second face outline, the second facial image being extracted from a second self-image of the contact; the user has authorized use of the facial image of the user in multi-person personalized videos; and the contact has authorized use of the second facial image of the contact in multi-person personalized videos. 
However, Smith further teaches the claim limitation that the selected stock video includes a second face outline for insertion of a second facial image from the contact; the personalized video includes the selected stock video with the second facial image positioned within the second face outline, the second facial image being extracted from a second self-image of the contact (Smith teaches at column 4, lines 5-17 that such audiovisual performances may be compelling and engaging for users…the filters…may be arranged to evoke certain moods or emotions. To enable automated processes to apply such effects to sections or components of content instances based on structural boundaries, computer processor may utilize a specialized template. 
Smith teaches at column 9, lines 24-29 that the videos 310 may include pre-recorded or near-real-time live content generated by users, e.g., multiple recordings of various users and at column 9, lines 60-67 and column 10, lines 1-10 that the creative 330 may include recorded content from end-users, e.g., a user recording a video of the user singing a song via a camera and microphone in a handheld device with application of a given template for a selected element….the end-user recorded content may be selectively integrated and/or customized together with an instance of videos 310 based on a template from templates and elements selection 320….creative 330 may be defined as a combination of a content instance of videos 310, an applicable template and at least one instance of a recording from at least one end-user and at column 4, lines 24-35 that examples of video filters include: ….facial attachments or overlays, facial augmentation (nose or eye enlargement) and at column 3, lines 65-that the enhanced content may be shared by users on social media platforms and at column 4, lines 54-67 that end-users may create recordings incorporating Smule content, create and/or apply templates to consume, publish or track recordings); the user has authorized use of the facial image of the user in multi-person personalized videos; and the contact has authorized use of the second facial image of the contact in multi-person personalized videos (Smith teaches at column 9, lines 24-29 that the videos 310 may include pre-recorded or near-real-time live content generated by users, e.g., multiple recordings of various users and at column 9, lines 60-67 and column 10, lines 1-10 that the creative 330 may include recorded content from end-users, e.g., a user recording a video of the user singing a song via a camera and microphone in a handheld device with application of a given template for a selected element….the end-user recorded content may be selectively integrated and/or customized together with an instance of videos 310 based on a template from templates and elements selection 320. 
Smith teaches at column 4, lines 24-35 that examples of video filters include: ….facial attachments or overlays, facial augmentation (nose or eye enlargement) and at column 5, lines 25-65 that network-connected mobile phones are illustrated as audiovisual capture devices…vocal performances collaborating contributors may be captured together with performance synchronized video…as part of a live or unscripted performance…where those contributors may be geographically separated…the present disclosure may provide host/guest control logic that allows a host to pass the mic such that a new user may take over as host and column 6, lines 1-20 that guest-role performers may be captured together with performance synchronized video and coordinated with audiovisual contributions of the other users to form due-style or glee club-style group audiovisual performances and at column 6, lines 40-50 that a current host user of current host device 101B at least partially controls the content of a livestream 122 that may be buffered for and streamed to an audience on devices 120A, 120B….120N). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Smith’s teaching of displaying performance synchronized video with multiple contributors/hosts/contacts’ live face images provided without the structured boundaries of the template to be composited with the selected original videos in a video communication. One of the ordinary skill in the art would have been motivated to have provided multi-person personalized video. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation of receiving, by the computing device from the other computing device, an indication that the contact has authorized use of the second facial image of the contact in multi-person personalized videos; and receiving, by the computing device from the other computing device, the second facial image of the contact. 
Smith further teaches the claim limitation of receiving, by the computing device from the other computing device, an indication that the contact has authorized use of the second facial image of the contact in multi-person personalized videos; and receiving, by the computing device from the other computing device, the second facial image of the contact (Smith teaches at column 9, lines 24-29 that the videos 310 may include pre-recorded or near-real-time live content generated by users, e.g., multiple recordings of various users and at column 9, lines 60-67 and column 10, lines 1-10 that the creative 330 may include recorded content from end-users, e.g., a user recording a video of the user singing a song via a camera and microphone in a handheld device with application of a given template for a selected element….the end-user recorded content may be selectively integrated and/or customized together with an instance of videos 310 based on a template from templates and elements selection 320. 
Smith teaches at column 4, lines 24-35 that examples of video filters include: ….facial attachments or overlays, facial augmentation (nose or eye enlargement) and at column 5, lines 25-65 that network-connected mobile phones are illustrated as audiovisual capture devices…vocal performances collaborating contributors may be captured together with performance synchronized video…as part of a live or unscripted performance…where those contributors may be geographically separated…the present disclosure may provide host/guest control logic that allows a host to pass the mic such that a new user may take over as host and column 6, lines 1-20 that guest-role performers may be captured together with performance synchronized video and coordinated with audiovisual contributions of the other users to form due-style or glee club-style group audiovisual performances and at column 6, lines 40-50 that a current host user of current host device 101B at least partially controls the content of a livestream 122 that may be buffered for and streamed to an audience on devices 120A, 120B….120N). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 4 except additional claim limitation of presenting to the user, by the computing device, suggested contacts including the contact, the suggested contacts being selected based on at least one of: a recency of communication between the contact and the user, a frequency of communication between the contact and the user, a social graph of the user, and a manual selection by the user. 
Smith further teaches the claim limitation of presenting to the user, by the computing device, suggested contacts including the contact, the suggested contacts being selected based on at least one of: a recency of communication between the contact and the user, a frequency of communication between the contact and the user, a social graph of the user, and a manual selection by the user (Smith teaches at column 8 lines 18-35 that such captured audiovisual content may be distributed to social media contacts of the vocalist, members of the audience, via an open call mediated by the content server…the vocalists themselves…may invite others to join in a coordinated audio visual performance). 

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vats US-PGPUB No. 2019/0197755 (hereinafter Vats) in view of Kemelmaher US-PGPUB No. 2018/0012386 (hereinafter Kemelmaher); P. Garrido, “Automatic Face Reenactment”, 2014 IEEE Conf. on Computer Vision and Pattern Recognition, June 23-28, 2014, pp. 4217-4224 (hereinafter Garrido) and Garrett et al. US-PGPUB No. 2018/0205999 (hereinafter Garrett) and O’Hara et al. US-PGPUB No. 2018/0047200 (hereinafter O’Hara). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of receiving, by the computer, at least one of: instructions from the user to add a personalized text overlaying the personalized video, the instructions including at least one of a text message and a text style; and a request from the user to add a filter to the personalized video, the filter being at least one of an animated image overlay, a live-action image overlay, a color shift, and an image quality shift. 
O’Hara further teaches the claim limitation of receiving, by the computer, at least one of: instructions from the user to add a personalized text overlaying the personalized video, the instructions including at least one of a text message and a text style; and a request from the user to add a filter to the personalized video, the filter being at least one of an animated image overlay, a live-action image overlay, a color shift, and an image quality shift (O’Hara teaches at Paragraph 0123 that the animated avatar may include text or other effects beyond facial features that change from frame to frame and at Paragraph 0097 that the software may similarly first place a skin colored overlay over the real mouth and nose and at Paragraph 0089 that the user may select a color from the color selector wheel 901 and then apply the selected color to a shirt). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have provided text message along with the personalized video according to O’Hara to have modified the personalized video of Garrett so that the personalized video with instant messaging text being overlaid can be sent to the contacts of the mobile device of Garrett as Garrett has taught in Paragraph 0034 that while synched video overlays the user’s head onto a head of the main subject of the original video the video application enables the user to share the new video with others via an electronic image messaging service, SMS, text message, social network applications. One of the ordinary skill in the art would have been motivated to have provided text message along with the personalized video. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of receiving, by the computing device, a request from the user to take the self-image; displaying, by the computing device, a selfie face outline in a display of a front face camera feed; and receiving, by the computing device, a capture command from the user when the user is ready to take the self-image and the facial image of the user is centered in the selfie face outline. 
O’Hara further teaches the claim limitation of receiving, by the computing device, a request from the user to take the self-image; displaying, by the computing device, a selfie face outline in a display of a front face camera feed; and receiving, by the computing device, a capture command from the user when the user is ready to take the self-image and the facial image of the user is centered in the selfie face outline (O’Hara at Paragraph 0059-0060 that the user may adjust the direction, rotation, zoom and/or direction of the camera until the image of the targeted face is centered within and fills a predetermined border 101 and teaches at Paragraph 0062 that the software may detect a face within an image by scanning for different facial features…and then by placing a rectangular border around the predicted area of the face using an algorithm…The computer software application may then automatically adjust the size and orientation of the detected face to fit within the predetermined border 101. 
O’Hara teaches at Paragraph 0095 that captured image of the real photographed face has been substituted with all of the customizations that were made to this real face and at Paragraph 0068 that the user may choose a face shape 303 that may be used to generate a border 305 that crops a selected or captured face image 301. O’Hara teaches at Paragraph 0069 that the user may choose to take a different picture of a face by actuating a user-actuated control such as a camera icon 330 and at FIG. 3 and Paragraph 0071 that tapping the “Face Shape” 320 label). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have provided text message along with the personalized video according to O’Hara to have modified the personalized video of Garrett so that the personalized video with instant messaging text being overlaid can be sent to the contacts of the mobile device of Garrett as Garrett has taught in Paragraph 0034 that while synched video overlays the user’s head onto a head of the main subject of the original video the video application enables the user to share the new video with others via an electronic image messaging service, SMS, text message, social network applications. One of the ordinary skill in the art would have been motivated to have provided text message along with the personalized video. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of receiving, by the computing device, a selection from the user of the self-image from a plurality of self-images; wherein the facial image is extracted from the self-image by one of: the user positioning the facial image within a selfie face outline using one of a gesture control and a touchscreen motion input to the computing device; the user positioning the selfie face outline around the facial image using one of the gesture control and the touchscreen motion input to the computing device; and the computing device positioning the facial image within the selfie face outline using a facial recognition module.
O’Hara further teaches the claim limitation of receiving, by the computing device, a selection from the user of the self-image from a plurality of self-images; wherein the facial image is extracted from the self-image by one of: the user positioning the facial image within a selfie face outline using one of a gesture control and a touchscreen motion input to the computing device; the user positioning the selfie face outline around the facial image using one of the gesture control and the touchscreen motion input to the computing device (O’Hara teaches at Paragraph 0095 that captured image of the real photographed face has been substituted with all of the customizations that were made to this real face and at Paragraph 0068 that the user may choose a face shape 303 that may be used to generate a border 305 that crops a selected or captured face image 301 after its size, position and rotation has been adjusted. O’Hara teaches at Paragraph 0069 that the user may choose to take a different picture of a face by actuating a user-actuated control such as a camera icon 330 and at FIG. 3); and the computing device positioning the facial image within the selfie face outline using a facial recognition module (O’Hara teaches at Paragraph 0062 that the software may detect a face within an image by scanning for different facial features…and then by placing a rectangular border around the predicted area of the face using an algorithm…The computer software application may then automatically adjust the size and orientation of the detected face to fit within the predetermined border 101). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of receiving, by the computer, a request by the user to at least one of: change a costume; adjust a skin tone; adjust a body type; and adjust a gender.
However, O’Hara further teaches the claim limitation of receiving, by the computer, a request by the user to at least one of: change a costume; adjust a skin tone; adjust a body type; and adjust a gender (O’Hara teaches at Paragraph 0075 that the user may choose the skin color of the avatar by actuating a user-actuated control such as by selecting a color from a set of color samples 601 and at Paragraph 0089 a clothing color customization step that may be presented to the user that may allow the user to customize the color of various articles of clothing worn by the avatar and at Paragraph 0050 that the software may allow the user to customize the digital avatar by adjusting features of the 2D illustrated body, such as its gender, body type and skin color and at Paragraph 0054 that the software may allow the user to choose the skin color, body type, and gender of the digital avatar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613